This is a workmen’s compensation claim coming on for adjustment at New Brunswick, on July 13th, 1927, at which time the facts relative to the employment, accident, knowledge thereof and wages in force were stipulated, leaving only for determination the question as to whether or not anyone was dependent upon the deceased prior to the accident, *358whether or not such dependency was total or but partial, and if partial, to what extent was there dependency. Testimony was presented by the petitioner, and from said testimony I have concluded that the petitioner, Eveline Leblanc, for some time prior to the accident, had been dependent upon her brother, the deceased, because of her own physical disability which was of a tubercular nature, which prevented her from performing any kind of labor. This dependency was partial in character inasmuch as she received from the deceased an average of $40 per month, which was sufficient to meet her incidental expenses, including clothing, leaving a balance of $10 which she paid to the institution in which she was being treated. This institution, supported by the local community, furnished her with the other elements of her needs; namely, lodging and the principal elements of her food. Under this state of facts, she is to be classified as a partial dependent entitled to thirty-five per cent, of $40 per month, the equivalent of $9.23 per week, which yields a compensation rate of $3.23 per week. This is to be paid for a period of three hundred weeks from the date of the accident, and will amount to $969.
Owing to the nature of the ailment which prevents the petitioner from being self-supporting, there may eventually result an improved condition as result of treatment, and the respondent is therefore entitled to the privileges of medical examinations from time to time as may be reasonable, in order to keep advised as to the petitioner’s physical condition.
It is therefore, on this 19th day of July, 1927, ordered that the respondent pay to the petitioner the sum of $3.23 per week for a period of three hundred weeks, beginning with October 21st, 1925. Such amount as shall have accrued to the date of this order shall be paid in one lump sum, the balance to be paid in weekly or monthly installments until the completion of the three hundredth week. The attorney for the petitioner is entitled to counsel fee of $150, of which $75 shall be paid by the petitioner and $75 by the respondent.
W. E. Stubbs, Deputy Commissioner.